DETAILED ACTION
The Amendment filed 5/24/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringel (US 3,744,859) in view of Kilmov et al. (RU 133225 U1).  Ringel discloses an apparatus comprising:  comprising: an outer bearing member (14, 15, 14a, 15a) defining a cavity; an inner bearing member disposed within the cavity, the inner bearing member including: a spherical surface (11); an elastomeric material (20, 21) disposed within the cavity adjacent to the spherical surface; a circumferential flange (See Fig. 3) formed in the outer bearing member and surrounding the cavity; multiple fastener ports (See Figs. 1 and 3, at 16 and 16a) defined in the circumferential flange.  Ringel further discloses a rod (18) connected the spherical surface; a through hole (12, 13) defined within the outer bearing member; and a portion of the rod protruding out of the through hole (see Figs. 1 and 3). The elastomeric material further includes a cup shape having a concave side and a convex side (see Fig. 1); wherein the elastomeric material defines a passage connecting the concave side to the convex side (see Fig. 1).  Ringel further discloses a distal face of the circumferential flange (see Fig. 3) ;a back side of the inner bearing member (see Fig. 3) opposite of the spherical surface; and an axial gap (see 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringel (US 3,744,859) in view of Kilmov et al. (RU 133225 U1) as applied to claims 1 and 5 above, and further in view of Scharf et al. (US 2012/0074669).  The combination of Ringel and Kilmov discloses all the limitations of the claims, but it does not disclose that the elastomeric material includes a plurality of laminated elastomeric layers that progressively increases in hardness from the concave side to the convex side. However, Scharf discloses a similar apparatus which includes bearing spherical surfaces (11, 12, 15a, 15b) adjacent an a surface of elastomeric material (22, 23) which includes a plurality of laminated elastomeric layers (22, 23) that progressively increases in hardness from the concave side to the convex side (note 22 is thicker than 23, therefore has a higher hardness) for the purpose of increasing the range of motion of the apparatus (see at least para. 0015). It would have been obvious for a person of ordinary skill in the art at the time of the applicant’s invention to have the elastomeric material include a plurality of laminated elastomeric layers that progressively increase in hardness from the concave side to the convex side, as disclosed by Scharf, for the purpose of increasing the range of motion of the apparatus.
Allowable Subject Matter
Claims 11-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PATRICK H MACKEY/           Primary Examiner, Art Unit 3659